Exhibit 10.1

 

FIFTH AMENDMENT TO REVOLVING LINE OF CREDIT

LOAN AGREEMENT, TERM LOAN AGREEMENT AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO REVOLVING LINE OF CREDIT LOAN AGREEMENT, TERM LOAN
AGREEMENT AND SECURITY AGREEMENT (“Fifth Amendment”) is made as of March 16,
2009, by and among EF Johnson Technologies, Inc.,  a Delaware corporation
(formerly known as EFJ, Inc.), E. F. Johnson Company, a Minnesota corporation,
Transcrypt International, Inc., a Delaware corporation, and 3e Technologies
International, Inc., a Maryland corporation (jointly and severally, the
“Borrower”), all having an address at c/o E.F. Johnson Technologies, Inc.,1440
Corporate Drive, Irving, Texas 75038; and Bank of America, N.A., a national
banking association (the “Lender”).

 

RECITALS

 

A.                                  Borrower and the Lender are parties to that
certain Revolving Line of Credit Loan Agreement and Security Agreement, dated as
of November 15, 2002, as amended by that certain First Amendment to Revolving
Line of Credit Loan Agreement and Security Agreement dated as of September 13,
2004, and as further amended by that certain Second Amendment to Revolving Line
of Credit Loan Agreement and Security Agreement dated as of July 11, 2006,  and
as further amended by that certain Third Amendment to Revolving Line of Credit
Loan Agreement, Term Loan Agreement and Security Agreement dated as of March 6,
2007, and as further amended by that certain Fourth Amendment to Revolving Line
of Credit Loan Agreement, Term Loan Agreement and Security Agreement dated as of
March 10, 2008 (as so amended, referred to hereafter as the “Loan Agreement”).

 

B.                                    The Loan Agreement governs and secures
(1) a certain revolving line of credit loan in the maximum principal amount of
Fifteen Million and 00/100 Dollars ($15,000,000.00), which loan is evidenced by
that certain Revolving Note dated as of November 15, 2002, as modified by that
certain First Amendment to Revolving Note dated as of September 13, 2004, and as
further modified by that certain Second Amendment to Revolving Note dated as of
July 11, 2006, and as further modified by that certain Third Amendment to
Revolving Note dated as of March 10, 2008, made payable by Borrower to Lender in
the maximum principal amount of Fifteen Million and 00/100 Dollars
($15,000,000.00)(as so modified, the “Revolving Note”); and (2) a certain term
loan in the original principal amount of Fifteen Million and 00/100 Dollars
($15,000,000), evidenced by that certain Term Note dated as of July 11, 2006, as
modified by that certain First Amendment to Term Note dated as of March 10,
2008, made payable by Borrower to Lender in the original principal amount of
Fifteen Million and 00/100 Dollars ($15,000,000.00) (as so modified, the “Term
Note”).

 

1

--------------------------------------------------------------------------------


 

C.                                    For the fiscal quarter of Borrower ending
December 31, 2008, Borrower is not in compliance with the Minimum EBITDA
covenant set forth under the Loan Agreement.  Borrower has made a request to
Lender to waive such financial covenant default on a one time basis.  Lender is
willing to waive such financial covenant default on a one time basis, subject to
the further modification of the Loan Agreement to revise certain of the 
financial covenants, to reduce the maximum principal amount of the line of
credit governed and secured by the Loan Agreement, to obtain additional security
for the term loan governed and secured by the Loan Agreement, and for certain
other purposes, as more fully set forth hereafter.

 

D.                                   Capitalized terms used in this Fifth
Amendment and not defined herein have the meanings ascribed to them in the Loan
Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

 

1.                                      Representations and Warranties.  To
induce the Lender to enter into this Fifth Amendment, the Borrower provides the
following warranties and representations to Lender:

 

a.                                       The Borrower’s books and records
properly reflect the Borrower’s financial condition, and no material adverse
change in the Borrower’s financial condition has occurred since the last date
that the Borrower provided financial reports to the Lender; and

 

b.                                      No litigation which, in the aggregate,
is material to Borrower’s operations or financial condition, is pending or
threatened against the Borrower of which the Borrower has not informed the
Lender in writing or which is not disclosed in Borrower’s required public
filings with the Securities and Exchange Commission; and

 

c.                                       Except as set forth in the Recitals to
this Fifth Amendment with respect to Borrower’s non-compliance with the stated
Minimum EBITDA financial covenant set forth in the Loan Agreement and as
otherwise hereafter set forth in Section 3 of this Fifth Amendment, the Borrower
is in compliance with all provisions of the Loan Agreement and with all
applicable laws and regulations; and

 

2

--------------------------------------------------------------------------------


 

d.                                      The Borrower has the power and authority
to enter into this Fifth Amendment, to perform its obligations hereunder, to
execute all documents being executed and delivered in connection herewith, and
to incur the obligations provided for herein, all of which have been duly
authorized and approved in accordance with the Borrower’s organizational
documents; and

 

e.                                       This Fifth Amendment, together with all
documents executed in connection herewith or pursuant hereto, constitute the
valid and legally binding obligations of the Borrower in accordance with their
respective terms; and

 

f.                                         The obligations of the Borrower under
the Loan Documents remain valid and enforceable obligations, and the execution
and delivery of this Fifth Amendment and the other documents executed in
connection herewith shall not be construed as a novation of the Loan Agreement
or the other Loan Documents; and

 

g.                                      There have been no changes to the
Borrower’s organizational documents as of the date of this Fifth Amendment,
except as have been fully disclosed and previously delivered to Lender, and all
of the Borrower’s organizational documents previously delivered to the Lender in
conjunction with the Loan Agreement remain in full force and effect and
unmodified.

 

2.                                      Waiver of Covenant Defaults; Next
Quarterly Testing.  Lender hereby waives, on a one time basis, the defaults
arising under the Loan Agreement as a result of Borrower’s failure to comply
with the Minimum EBITDA covenant set forth in the Loan Agreement, for the period
ending December 31, 2008.  Nothing herein shall constitute a waiver of any other
defaults which may have previously occurred, or may hereafter occur under the
Loan Agreement.  Furthermore, Lender shall not be testing for compliance of the
financial covenants set forth in Section 6.14 of the Loan Agreement for the
quarter ending March 31, 2009 and hereby waives compliance by Borrower with such
covenants for such  quarter.  The next testing for compliance of the financial
covenants under Section 6.14 of the Loan Agreement shall be for the quarter
ending June 30, 2009.

 

3.                                      Waiver of Warranty Defaults - Licenses
and Contracts.  Section 5.11 of the Loan Agreement entitled “Licenses and
Contracts” provides as follows:

 

“All franchises, licenses, trademarks, trade names, copyrights, patents,
permits, certificates, consents, approvals, authorizations, agreements and
contracts necessary to operate Borrower’s business as it currently is being
operated and to own or lease Borrower’s property have been obtained, are in
effect, have been complied with in all material respects by Borrower, are free
from challenge, and to the extent permitted under applicable law, are fully
assignable to the Lender for the purpose of securing the

 

3

--------------------------------------------------------------------------------


 

Revolving Loan.  Borrower has no knowledge and has not received any notice to
the effect that any product it manufactures or sells, or any service it renders,
or any process, method, know-how, trade secret, part or material it employs in
the manufacture of any product it makes or sells or any service it renders, or
the marketing or use by it or another of any such product or service, may
infringe any trademark, trade name, copyright, patent, trade secret or legally
protected right of any other Person.”

 

Borrower has disclosed to Lender that (a) it possesses licenses from
Motorola, Inc. that are not assignable without the prior consent of
Motorola, Inc., and (b) that Borrower has received a claim of patent
infringement, said matters being more fully described in Schedule 5.11 attached
hereto and incorporated herein, which schedule shall constitute a new schedule
to the Loan Agreement.  Lender hereby waives any default arising under
Section 5.11 of the Loan Agreement as a result of the breach of Borrower’s
warranty with respect to the assignability of said licenses and said patent
infringement claim; subject to the following terms with respect to the patent
infringement claim.  The waiver set forth in herein does not extend to any
default arising under the Loan Agreement as a result of (a) such claim resulting
in, or which reasonably could be expected to result in, the occurrence of any
material adverse change in the business, operations, prospects, properties or
assets or condition, financial or otherwise, of the Borrower, or (b) entry of a
judgment or decree against Borrower with respect to such claim, which by itself
or when combined with any other judgments or decrees against Borrower, exceeds
an amount of more than One Hundred Thousand and 00/100 Dollars ($100,000.00)
(which is not paid or fully covered by insurance) and which judgments or decrees
have not been vacated, discharged, stayed or bonded pending appeal within
fifteen (15) days from the entry thereof, or any attachment or garnishment shall
be issued against the Borrower or the Borrower’s property with respect to such
claim, and any such attachment shall not have been vacated, discharged, stayed
or bonded pending trial in a manner satisfactory to Lender.

 

4.                                      Definition of EBITDA.  The definition of
“EBITDA” under the Loan Agreement is hereby deleted in its entirety and restated
as follows:

 

““EBITDA” means the Borrower’s net income, less income or plus loss from
discontinued operations and extraordinary items, plus income taxes, plus
interest expense, plus depreciation, depletion and amortization, plus non-cash
equity based compensation expense and excluding any non-cash impairment charges,
including without limitation, the non-cash impairment charges associated with
the acquisition of 3e Technologies International, Inc. by EFJ, Inc. (now known
as EF Johnson Technologies, Inc.)”

 

5.                                      Definition of Funded Debt. The
definition of “Funded Debt” under the Loan Agreement is hereby deleted in its
entirety and restated as follows:

 

4

--------------------------------------------------------------------------------


 

““Funded Debt” means the sum of (i) all outstanding liabilities of the Borrower
for borrowed money and all other interest bearing liabilities, including without
limitation, current and long term debt, plus (ii) all LOC Obligations,
(iii) plus any primary or contingent guaranty liability.  By way of
clarification, “Funded Debt” does not include Borrower’s Mark to Market
liability associated with derivatives entered into with respect to the Loans,
restricted cash of Borrower or any liability of Borrower arising directly from
payment or performance bonds issued at the request and for the benefit of
Borrower.”

 

6.                                      Definition of Maximum Revolving
Commitment Amount.  The definition of “Maximum Revolving Commitment Amount”
under the Loan Agreement is hereby deleted in its entirety and restated as
follows:

 

““Maximum Revolving Commitment Amount” means Ten Million and 00/100 Dollars
($10,000,000.00), or such lesser amount that Borrower may request as hereinafter
provided.”

 

7.                                      Definition of Revolving Loan.  The
definition of “Revolving Loan” under the Loan Agreement is hereby deleted in its
entirety and restated as follows:

 

““Revolving Loan” means the Revolving Loan facility made available by the Lender
to the Borrower pursuant to this Agreement in the maximum principal amount of
Ten Million and 00/100 Dollars ($10,000,000.00), evidenced by the Revolving
Note.”

 

8.                                      Definition of Revolving Note.  The
definition of “Revolving Note” under the Loan Agreement is hereby deleted in its
entirety and restated as follows:

 

““Revolving Note” means the Borrower’s promissory note entitled Revolving Note,
dated as of November 15, 2002, as modified by that certain First Amendment to
Revolving Note dated as of September 13, 2004, and as further modified by that
certain Second Amendment to Revolving Note dated as of July 11, 2006, and as
further modified by that certain Third Amendment to Revolving Note dated as of
March 10, 2008, and as further modified by that certain Fourth Amendment to
Revolving Note dated as of March 16, 2009, payable to the order of Lender in the
principal amount of Ten Million and 00/100 Dollars ($10,000,000.00), and
evidencing the Borrower’s obligation to repay the Revolving Loan, as said
Revolving Note may be further modified from time to time.”

 

9.                                      Additional Cash Collateral for Term
Loan.  In addition to any other Collateral for the Term Loan, contemporaneous
with the execution and delivery of this Fifth Amendment by Borrower to Lender,
Borrower shall deliver to Lender as additional security for the Term Loan and
any obligation or indebtedness related to the Term Loan (such as any obligation
under an interest rate swap agreement or other derivative product), in
immediately available funds, the sum of Three Million and 00/100 Dollars

 

5

--------------------------------------------------------------------------------


 

($3,000,000.00) (the “Cash Pledge”), to be held by Lender in a separate account
with Lender (along with any and all interest thereon, provided that Lender
agrees to release such interest to the Borrower as long as no default or Event
of Default has occurred under the Loan Documents and provided that such release
will not cause the amount of the Cash Pledge held in the account to drop below
the sum of $3,000,000), until the earlier to occur of (1) full satisfaction and
payment by Borrower of all amounts owing on the Term Loan or any obligation or
indebtedness related to the Term Loan (such as any obligation under an interest
rate swap agreement or other derivative product), or (2) Lender providing, in a
writing signed by Lender, a release of the Cash Pledge as collateral for the
Term Loan.  If an Event of Default occurs under the Loan Agreement, the Cash
Pledge may, without further notice or demand, be applied by Lender against the
amounts owing under the Term Note or any obligation or indebtedness related to
the Term Loan (such as any obligation under an interest rate swap agreement or
other derivative product), in such manner as the Lender may determine in its
sole discretion.  The Cash Pledge shall be part of the “Collateral”, as such
term is defined in the Loan Agreement; provided however, that the Cash Pledge
shall not collateralize the Revolving Loan.  Borrower hereby grants to Lender a
first priority security interest in the Cash Pledge as collateral for the Term
Loan and any obligation or indebtedness related to the Term Loan (such as any
obligation under an interest rate swap agreement or other derivative product). 
There shall not exist, at any time, any lien or encumbrance against the Cash
Pledge except as permitted under the Loan Agreement as modified hereby, or which
would otherwise be for the benefit of Lender.  Furthermore, contemporaneous with
the execution and delivery of this Fifth Amendment by Borrower to Lender,
Borrower shall also (1) execute and deliver to Lender a Pledge Agreement with
respect to the Cash Pledge for the benefit of Lender, in form and substance
satisfactory to Lender, (2) execute and deliver to Lender an account control
agreement (and authorize and instruct any securities intermediary holding the
account in which the Cash Pledge is held to execute and deliver an account
control agreement) for purposes of perfecting Lender’s security interest in and
lien against the Cash Pledge and the account in which the Cash Pledge and any
products and proceeds may be located.   Borrower shall take all such further
actions as Lender may request to facilitate Lender obtaining a first priority
perfected security interest in and to the Cash Pledge and all products and
proceeds thereof.

 

10.                                Grant of Security Interest.  Section 4.1 of
the Loan Agreement entitled “Grant of Security Interest” is hereby deleted in
its entirety and restated as follows:

 

“4.1                           Grant of Security Interest.  As security for
(i) the payment of the Loans, and any other extensions of credit, loans, letters
of credit or other financial accommodations now or hereafter made by the Lender
for the benefit of the Borrower, and (ii) the performance of the Borrower’s
obligations under or in connection with any interest rate swap agreement as
defined in 11 U.S.C. §101 by and between the Borrower and the Lender or any
Affiliate of the Lender (whether

 

6

--------------------------------------------------------------------------------


 

absolute or contingent and whether now or hereafter becoming due or owing), and
(iii) the payment and performance of any obligations of Borrower to FIA Card
Services, Inc. (“FIA”) for any credit card exposure of Borrower to FIA (FIA
constituting an “Affiliate” for purposes of this Agreement), and (iv) any other
liability or obligation of the Borrower to the Lender whether now or hereafter
existing, of every kind and description, whether or not evidenced by notes or
other instruments, and whether or not such liability or obligations are direct
or indirect, fixed or contingent, liquidated or unliquidated, the Borrower
hereby assigns, grants and conveys to the Lender a security interest in the
Collateral.  Proceeds of the Collateral shall be allocated pari passu among the
Loans and any outstanding interest rate swap agreements.  The Borrower further
agrees that the Lender shall have in respect of the Collateral all of the rights
and remedies of a secured party under the Uniform Commercial Code, other
applicable law and this Agreement.  The Borrower covenants and agrees to execute
and deliver, and hereby authorizes the Lender to prepare and file with the
financing records of such jurisdictions as the Lender deems appropriate, such
financing statements and other instruments and filings or perform any and all
acts as are necessary in the opinion of the Lender to perfect, maintain and
protect the security interest hereby granted. Except as otherwise set forth in
this Agreement, the Lender does not authorize and the Borrower agrees that it
shall not take any of the following actions without the prior written consent of
the Lender: (a) sell, lease, license, transfer, exchange or otherwise dispose of
any of the Collateral except in the ordinary course of business; or
(b) mortgage, pledge, lien, assign, grant a security interest or otherwise
encumber any of the Collateral.

 

11.                                Financial Covenant - Funded Debt to EBITDA. 
Section 6.14b. of the Loan Agreement entitled “Funded Debt to EBITDA” is hereby
deleted in its entirety and restated as follows:

 

“b.           Funded Debt to EBITDA.  A maximum ratio of Funded Debt to EBITDA
of (1) 3.50 to 1.00, tested on a quarterly basis, commencing with the fiscal
quarter ending on June 30, 2009 and continuing through each fiscal quarter
thereafter.

 

Compliance with such financial covenant for the Borrower’s 2009 fiscal year
period which ends on December 31, 2009, will, for the last three quarters of
such fiscal year, be measured each fiscal quarter on an annualized basis
commencing as of

 

7

--------------------------------------------------------------------------------


 

April 1, 2009 to determine compliance for the 2009 fiscal year, such calculation
to be made as follows: (a) for the fiscal quarter ending on June 30, 2009, the
equation shall be Funded Debt to (EBITDA for 2009 for the three months ending as
of June 30, 2009 multiplied by 4); (b) for the fiscal quarter ending
September 30, 2009, the equation shall be Funded Debt to (EBITDA for 2009 for
the six months ending as of September 30, 2009 multiplied by 2); and (c) for the
fiscal quarter ending December 31, 2009, the equation shall be Funded Debt to
(EBITDA for 2009 for the nine months ending as of December 31, 2009 multiplied
by 4/3).  Compliance with such covenant for the fiscal quarter end of March 31,
2010 and for each quarter end thereafter will be measured on a rolling and
trailing four quarter basis. 

 

8

--------------------------------------------------------------------------------


 

Unless otherwise expressly provided in this Agreement, if the Borrower comprises
a parent corporation and its subsidiaries, the above covenant relating to the
financial condition of the Borrower refers to the financial condition of the
parent corporation and those subsidiaries stated on a consolidated basis.”

 

12.                                Financial Covenant - Fixed Charge Coverage
Ratio.  Section 6.14c. of the Loan Agreement entitled “Fixed Charge Coverage
Ratio” is hereby deleted in its entirety and restated as follows:

 

“c.           Fixed Charge Coverage Ratio.  A minimum Fixed Charge Coverage
Ratio of 1.25 to 1.00, tested on a quarterly basis, commencing with the fiscal
quarter ending on June 30, 2009.

 

Compliance with such financial covenant for the Borrower’s 2009 fiscal year
period which ends on December 31, 2009, will, for the last three quarters of
such fiscal year (June 30, September 30 and December 31, 2009), be measured each
fiscal quarter on a cumulative basis which commences April 1, 2009 (i.e., for
the fiscal quarter ending on June 30, 2009 the calculation will be based on the
three preceding months ending on June 30, 2009; for the fiscal quarter ending on
September 30, 2009, the calculation will be based on the six preceding months
ending on September 30, 2009; and for the fiscal quarter ending on December 31,
2009, the calculation will be based on the nine preceding months ending on
December 31, 2009).  Compliance with such covenant for the fiscal quarter end of
March 31, 2010 and for each quarter end thereafter will be measured on a rolling
and trailing four quarter basis.  Unless otherwise expressly provided in this
Agreement, if the Borrower comprises a parent corporation and its subsidiaries,
the above covenant relating to the financial condition of the Borrower refers to
the financial condition of the parent corporation and those subsidiaries stated
on a consolidated basis.”

 

13.                                Financial Covenant - Minimum Quarterly
EBITDA.  Section 6.14d of the Loan Agreement entitled “Minimum EBITDA” is hereby
deleted in its entirety and restated as follows:

 

9

--------------------------------------------------------------------------------


 

“d.           Minimum Quarterly EBITDA.  A minimum EBITDA for Borrower of
(i) $1,650,000.00 for Borrower’s fiscal quarter ending June 30, 2009,
(ii) $1,675,000.00 for Borrower’s fiscal quarter ending September 30, 2009,
(iii) $1,975,000.00 for Borrower’s fiscal quarter ending December 31, 2009, and
(iv) $100,000.00 for Borrower’s fiscal quarter ending March 31, 2010.

 

Compliance with such financial covenant will be measured each fiscal quarter,
beginning with the fiscal quarter ending on June 30, 2009, on a
quarter-by-quarter basis (and not on an annualized or rolling and trailing four
quarter basis).  Unless otherwise expressly provided in this Agreement, if the
Borrower comprises a parent corporation and its subsidiaries, the above covenant
relating to the financial condition of the Borrower refers to the financial
condition of the parent corporation and those subsidiaries stated on a
consolidated basis.”

 

14.                                Financial Covenant - Minimum Liquidity. 
Section 6.14e of the Loan Agreement entitled “Minimum Liquidity” is hereby
deleted in its entirety.

 

15.                                Debt and Encumbrances - Insurance Policies. 
Sections 7.1 and 7.2 of the Loan Agreement prohibit, among other things,
Borrower from obtaining certain Debt or incurring certain Encumbrances except as
expressly permitted in said sections.  Notwithstanding anything in the Loan
Agreement to the contrary, the parties acknowledge and agree that such sections
of the Loan Agreement prohibit Borrower from pledging, granting a security
interest in, assigning or otherwise encumbering any insurance policies owned by
the Borrower (including without limitation, any cash surrender value or death
benefit with respect to any such insurance policies), for any purpose, without
the Lender’s prior written consent, which consent the Lender may withhold in its
sole and absolute discretion.

 

16.                                Negative Covenant - Capital Expenditures. 
Section 7.13 of the Loan Agreement entitled “Capital Expenditures” is hereby
deleted in its entirety and restated as follows:

 

“7.13       Capital Expenditures.  Make capital expenditures in excess of
(a) Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00) during
Borrower’s fiscal year beginning on January 1, 2009 and ending on December 31,
2009, and (b) One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) during the period of time beginning January 1, 2010 and ending
June 30, 2010.”

 

17.                                Field Examination.  Lender shall conduct a
field examination of Borrower, including a review and testing of the financial
books and records of Borrower, such field examination to be satisfactory to
Lender in all respects and to be conducted at the sole cost and expense of
Borrower, all such cost and expense being payable upon demand by Lender. 

 

10

--------------------------------------------------------------------------------


 

Borrower shall fully cooperate with Lender and its agents in conjunction with
such field examination, with Borrower agreeing to use its best efforts to assist
Lender in meeting the scheduled completion date for said field examination of
April 30, 2009.

 

18.                                Additional Fees and Costs.  The Borrower
promises to pay, on demand, a loan amendment fee in the amount of $60,000.00 for
the financial covenant default waiver and modifications agreed to by Lender as
set forth herein, along with all costs (including attorneys’ fees and expenses)
incurred by the Lender for the preparation and negotiation of this Fifth
Amendment and any documents prepared in connection with this Fifth Amendment,
along with any filing and recording fees and taxes and public records search
fees.  Nothing herein shall impair, limit or modify Borrower’s obligation to pay
to Lender, on demand, all fees and costs (including attorneys’ fees and costs)
incurred in conjunction with the enforcement or defense of Lender’s rights and
remedies under the Loan Agreement as modified by this Fifth Amendment, or under
any of the other Loan Documents.  The loan amendment fee and the costs and fees
(including the attorneys’ fees and expenses) for the preparation and negotiation
of this Fifth Amendment and any other documents prepared in conjunction with
this Fifth Amendment, and all filing and recording fees and taxes and public
records search fees shall be paid by Borrower to Lender, in immediately
available funds, on or before the date of this Fifth Amendment.

 

19.                                Enforceability of Loan Agreement; No Offsets
or Defenses.  Except as modified by this Fifth Amendment, the Loan Agreement
remains in full force and effect and unmodified.  Borrower warrants and
represents that it has no offsets or defenses to its obligations under the Loan
Agreement, as so modified, or with respect to the other Loan Documents.

 

20.                                Release.  In consideration of Lender’s
agreement to this Fifth Amendment, the Borrower hereby releases and waives any
and all claims, actions or causes of action of any kind that it may have against
the Lender as of the date of this Fifth Amendment arising out of or relating to
the Revolving Note, Term Note or the Loan Agreement (as amended by this Fifth
Amendment) or that otherwise may exist as of the date of this Fifth Amendment.

 

21.                                Arbitration.

 

This paragraph concerns the resolution of any controversies or claims between
the Borrower and the Lender, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to: (i) the Loan Agreement or this Fifth Amendment (including any renewals,
extensions or modifications); or (ii) any document related to the Loan Agreement
or this Fifth Amendment; (collectively a “Claim”).

 

11

--------------------------------------------------------------------------------


 

At the request of the Borrower or the Lender, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”).  The Act will apply even though the Loan Agreement as
modified by this Fifth Amendment provides that it is governed by the law of a
specified state.  Arbitration proceedings will be determined in accordance with
the Act, the applicable rules and procedures for the arbitration of disputes of
JAMS or any successor thereof (“JAMS”), and the terms of this paragraph.  In the
event of any inconsistency, the terms of this paragraph shall control.

 

The arbitration shall be administered by JAMS and conducted in any U.S. state
where real or tangible personal property collateral for this credit is located
or if there is no such collateral, in Maryland.   All Claims shall be determined
by one arbitrator; however, if Claims exceed Five Million and 00/100 Dollars
($5,000,000.00), upon the request of any party, the Claims shall be decided by
three arbitrators.  All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing.  However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days.  The arbitrator(s) shall provide a concise written
statement of reasons for the award.  The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.

 

The arbitrator(s) will have the authority to decide whether any Claim is barred
by the statute of limitations and, if so, to dismiss the arbitration on that
basis.  For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit.  Any dispute concerning this arbitration
provision or whether a claim is arbitrable shall be determined by the
arbitrator(s).  The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of the Loan Agreement as modified by this Fifth Amendment.

 

This paragraph does not limit the right of the Lender to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
nonjudicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 

22.                                WAIVER OF JURY TRIAL.  BY AGREEING TO BINDING
ARBITRATION, BORROWER AND LENDER IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF A CLAIM.  FURTHERMORE, WITHOUT
INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO ARBITRATE, TO THE EXTENT ANY
CLAIM IS NOT

 

12

--------------------------------------------------------------------------------


 

ARBITRATED, THE PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF SUCH CLAIM.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN AGREEMENT AS MODIFIED
BY THIS FIFTH AMENDMENT.

 

23.                                No Oral Agreements.  This Fifth Amendment,
the Loan Agreement, and the other Loan Documents constitute the entire agreement
of the parties concerning the subject matter hereof and may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten or oral agreements between the parties.

 

(Signatures and Notary Acknowledgments continue on following pages)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Fifth
Amendment under seal as of the day and year first hereinabove set forth.

 

 

 

EF JOHNSON TECHNOLOGIES, INC., a Delaware corporation

 

(formerly known as EFJ, INC.)

 

 

 

 

 

 

 

By:

/s/ Jana Ahlfinger Bell

 (SEAL)

 

Name: Jana Ahlfinger Bell

 

Title:  Executive Vice President and Chief Financial Officer

 

 

State of Texas

)

County of Dallas

) To Wit:

 

 

Acknowledged before me by Jana Ahlfinger Bell as Executive Vice President and
Chief Financial Officer of EF Johnson Technologies, Inc. (formerly known as 
EFJ, Inc.), a Delaware corporation, this 16th day of March, 2009.

 

 

 

 

 

 

[SEAL]

/s/ Elaine Flud Rodriguez

 

 

Notary Public

 

 

My commission expires:

September 23, 2009

 

My registration number:

 

 

 

 

 

E. F. JOHNSON COMPANY, a Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ Jana Ahlfinger Bell

 (SEAL)

 

Name: Jana Ahlfinger Bell

 

Title:  Chief Financial Officer

 

 

State of Texas

)

County of Dallas

) To Wit:

 

 

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of E.F.
Johnson Company, a Minnesota corporation, this 16th day of March, 2009.

 

 

[SEAL]

/s/ Elaine Flud Rodriguez

 

 

Notary Public

 

 

My commission expires:

September 23, 2009

 

My registration number:

 

 

 

14

--------------------------------------------------------------------------------


 

 

TRANSCRYPT INTERNATIONAL, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jana Ahlfinger Bell

 (SEAL)

 

Name: Jana Ahlfinger Bell

 

Title:  Chief Financial Officer

 

 

State of Texas

)

County of Dallas

) To Wit:

 

 

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of
Transcrypt International, Inc., a Delaware corporation, this 16th day of March,
2009.

 

 

 

 

[SEAL]

/s/ Elaine Flud Rodriguez

 

 

Notary Public

 

 

My commission expires:

September 23, 2009

 

My registration number:

 

 

 

 

 

 

 

3e TECHNOLOGIES INTERNATIONAL, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Jana Ahlfinger Bell

 (SEAL)

 

Name: Jana Ahlfinger Bell

 

Title:  Chief Financial Officer

 

 

State of Texas

)

County of Dallas

) To Wit:

 

 

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of 3e
Technologies International, Inc., a Delaware corporation, this 16th day of
March, 2009.

 

 

[SEAL]

 

/s/ Elaine Flud Rodriguez

 

 

Notary Public

 

 

My commission expires:

September 23, 2009

 

My registration number:

 

 

 

15

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Michael J. Radcliffe

 (SEAL)

 

Name:  Michael J. Radcliffe

 

Title:    Senior Vice President

 

 

State of Maryland

)

County of Prince George’s

) To Wit:

 

 

Acknowledged before me by Michael J. Radcliffe as Senior Vice President of Bank
of America, N.A., this 16th day of March, 2009.

 

 

 

 

[SEAL]

 

 

/s/ Faatimah R. Wilson

 

 

Notary Public

 

 

My commission expires:

February 4, 2013

 

My registration number:

 

 

 

16

--------------------------------------------------------------------------------